Case 3:13-cr-00045-RLY-CMM Document 87 Filed 08/07/20 Page 1 of 1 PageID #: 352


                             UNITED STATES DISTRICT COURT
                               for the Southern District of the Indiana

 United States of America                 )
          v.                              )                Case No. 3:13-cr-00045-RLY-CMM‐01
 Dawn Davis                               )                USM No. 11754-028

                                                                    Julie Treida
 Date of Previous Judgment: 11/25/2019                              Defendant’s Attorney

        Order for Sentence Reduction Pursuant to Section 603(b) of the First Step Act of 2018

 Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons ☐ the attorney for the
 Government, or ☐ the Court for a modification of the imposed term of imprisonment based on the
 provisions of Compassionate Release, pursuant to 18 U.S.C. § 3582(c), having considered such motion,
 and taking into account the First Step Act of 2018, the factors set forth in § 3553(a), and applicable policy
 statements issued by the Sentencing Commission,

 IT IS ORDERED that the motion is:

 ☐ DENIED ☒ GRANTED and the defendant’s previously imposed sentence of imprisonment (as
 reflected in the last judgment issued) of 14 months is reduced to Time Served as of August 10, 2020.

 I. COURT DETERMINATION OF SENTENCING PURSUANT TO FIRST STEP ACT OF 2018:

 Previous Sentence Imposed: 14 months Amended Sentence: Time Served as of August 10, 2020
 Previous Supervised Release Term Imposed: none Amended Supervised Release Term: none

 II. SENTENCE RELATIVE TO AMENDED TERMS:                              N/A

 ☐ Conditions of supervised release set forth in judgment are to remain in effect.
 ☐ Conditions of supervised release set forth in judgment are to remain in effect, with the following
 modifications:

 III. ADDITIONAL COMMENTS:

 The Court finds that the defendant has exhausted all administrative rights to appeal with the Bureau of
 Prisons. And, there are extraordinary and compelling reasons that warrant this reduction.

 Defendant shall comply with any period of quarantine directed by medical staff and/or any state or local
 health authority.

 Except as provided above, all provisions of the judgment dated 11/25/2019 shall remain in effect.

 IT IS SO ORDERED.

 Order Date: _________________
                8/07/2020
                                                                    Hon. Richard L. Young, Judge
                                                                    United States District Court
                                                                    Southern District of Indiana
